Citation Nr: 1426918	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for a low back disability.

The Veteran testified before the undersigned at a videoconference hearing in November 2013.  A transcript has been associated with the claims file.

The issue of entitlement to an increased rating for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2012 Statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran indicated that he received treatment for his low back disability from the VA Medical Center (VAMC) in Wilmington, Delaware in 1991.  These records have not been associated with the claims file.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A (West 2002).

The Veteran also reported that he is being treated by a physical therapist for his low back disability.  These records have not been obtained.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

After the Veteran's VA examination, he submitted an opinion from a private physician to the effect that the current back disability had been aggravated by the his 20 years of military service.  A rationale was not provided, but the VA examiner did not have an opportunity to consider this evidence.

Accordingly, the case is REMANDED for the following action:


1. Obtain all records of the Veteran's treatment at the VAMC in Wilmington, Delaware since 1991.

Efforts to obtain the records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

If any records cannot be obtained, the Veteran should be advised of this fact, and told of the efforts that were made and of any further actions that will be taken on the claim.

2. Ask the Veteran to authorize VA to obtain records pertaining to his physical therapy.

If the Veteran fails to submit a completed authorization, tell him that he can obtain and submit the records himself. Inform him of any records that cannot be obtained, the efforts made to obtain the records, and additional steps that will be taken.

3. Ask the physician who provided the January 2011 examination to review the Dr. Spark's November 2013 opinion and the rest of the claims folder.  The physician should explain whether the Veteran's many years of military service contributed to or aggravated the progression of current degenerative disc disease.  The physician should provide reasons for this opinion.

If the physician is no longer available, another physician may review the claims folder and provide the needed clarification.

4. If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

